Title: From George Washington to Major General William Heath, 29 December 1777
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Valley Forge 29th Decr 1777

Major Blacckden of Colo. Sheldons Light Dragoons goes to Boston to procure Cloathing and Accoutrements for the Regiment against the ensuing Campaign. As the prices of many articles have risen from there being too great a number of Bidders, I have directed the Major, if there are any persons purchasing for the Continent, not to interfere with them, but to apply to them for such Articles as he may want, and as he has the measures of the Men, he will have the Uniforms made up. There will be several things as Boots, sadlery &ca for which he must contract himself, to pay for which I desire you will furnish him with money.
If the Continental Agents should not have the Articles of Cloathing proper for Major Blackden, he is in that case to procure them on the best terms he can, and you will also be pleased to furnish him with Money for the Amount.

We have found so many advantages from Cavalry in the Course of this Campaign that I am determined to augment them as much as possible against the next, and enable them to take the Feild in a respectable manner. I therefore hope you will give Major Blackden your Countenance and every assistance in your power. I am Dear Sir Yr most obt Servt

Go: Washington

